Citation Nr: 0300851	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to assignment of a compensable rating for 
service-connected neurogenic bladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1997 to October 
1999.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The rating decision was mailed to the veteran in 
May 2000.  A notice of disagreement was received in May 
2001, a statement of the case was issued in February 2002 
and a substantive appeal was received in February 2002.

In his May 2001 notice of disagreement, the veteran 
advanced a new claim of entitlement to service connection 
for a hernia.  That matter is hereby referred to the RO 
for development and adjudication. 


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as neurogenic bladder, results in 
nighttime voiding of three to four times a night.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 
20 percent, but no higher, for the veteran's service 
connected neurogenic bladder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
including § 4.7, and Diagnostic Code 7542 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The 
intended effect of the new regulation is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection.  The February 2002 supplemental 
statement of case informs the veteran of the information 
and evidence necessary to warrant entitlement to the 
benefit sought and advised him of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

Furthermore, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record includes 
service medical records and VA medical records.  As the 
record shows that the veteran has been afforded multiple 
VA examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further 
action is necessary to assist the veteran with the claim.

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of the claim and has notified 
him of the information and evidence necessary to 
substantiate the claim.  Consequently, this issue need not 
be referred to the veteran or his representative for 
further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected neurogenic bladder 
warrants a higher disability rating.  Disability ratings 
are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Since the veteran is appealing the original assignment of 
a disability rating following an award of service 
connection, the severity of his neurogenic bladder is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected neurogenic bladder has 
been rated by the RO under the provisions of Diagnostic 
Code 7542.  Under this regulatory provision, a rating of 
10 percent is warranted where daytime voiding is in two to 
three hour intervals or nighttime voiding is two times per 
night.  A 20 percent is warranted where daytime voiding 
interval is between one and two hours, or nighttime 
voiding is three to four times per night.  A 40 percent 
rating is warranted where daytime voiding occurs in 
intervals of less than one hour or nighttime voiding is 
five or more times per night.  38 C.F.R. § 4.115(b), 
Diagnostic Code 7542

Turning to the record, the medical evidence shows that in 
1999, the Medical Evaluation Board noted the onset of 
neurogenic bladder in the veteran in late 1997.  A urology 
report from 1998 shows that the veteran reported daytime 
voiding of 20 times a day and nighttime voiding of 15 
times a night.  On examination, the veteran's postvoid 
residuals were 41 cc and he was diagnosed with neurogenic 
bladder secondary to upper motor neuron injury. 

During a March 2000 VA medical examination, the veteran 
complained of frequent voiding at night.  He reported 
increased nocturia during a July 2000 VA examination and a 
sensation of urinary retention at night during a visit to 
the VA medical center in August 2000.  During a July 2001 
VA examination, the veteran complained of frequent 
nighttime urination, poor urine flow and hesitancy.  In 
February 2002, the veteran stated in his formal appeal 
that he had to void his bladder at least four times a 
night.

After reviewing the veteran's statements and the clinical 
evidence, the Board believes that the demonstrated 
symptomatology more nearly approximates a disability 
picture compatible with nighttime voiding 3 or 4 times per 
night so as to warrant a 20 percent rating.  It is clear 
from the record that medical professionals have diagnosed 
a neurogenic bladder and various tests have shown abnormal 
findings.  The Board notes that the veteran has reported 
that he experiences nighttime voiding of at least four 
times per night.  The Board notes that laypersons are 
competent to report material and relevant facts as related 
to the disability in question.  38 C.F.R. § 3.307(b).  
There is no persuasive evidence disputing the veteran's 
claim in this regard and there is no reason to question 
the veteran's credibility.  In fact, there is evidence of 
record supporting the veteran's integrity.

Therefore, after resolving the benefit of the doubt in the 
veteran's favor, the Board finds that he qualifies for a 
20 percent rating under Diagnostic Code 7542.  Given the 
fact that the veteran's complaints have been consistent 
during the course of the appeal, the Board further finds 
that the 20 percent rating should encompass the entire 
period contemplated by this appeal; that is, from October 
26, 1999.

However, the preponderance of the evidence is against a 
finding that the criteria for a rating in excess of 20 
percent have been met at this time as the record does not 
reflect that the veteran experiences any daytime voiding 
or nighttime voiding of five or more times per night.

As for other applicable Diagnostic Codes, the Board notes 
that the record does not reflect that the veteran 
experiences urine leakage, so there is no higher rating 
available under the urine leakage provisions of 38 C.F.R. 
§ 4.115(a).  The Board also notes that the record reflects 
post-void residuals of 41 cc in 1998, but does not reflect 
markedly diminished peak flow, recurrent urinary tract 
infections or stricture disease.  Therefore, there is no 
higher rating available under the obstructed voiding 
provisions of 38 C.F.R. § 4.115(a).

In sum, the Board finds that the evidence supports an 
increase in disability rating at this time.  The potential 
application of various provisions of Title 38 of the Code 
of Federal Regulations has also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 20 percent rating for neurogenic bladder, 
effective from October 26, 1999, is warranted.  The appeal 
is granted to this extent, subject to the laws and 
regulations governing the payment of monetary awards.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

